Exhibit 10.1

June 15, 2011

Mr. Henri Steenkamp

MF Global Holdings Ltd.

717 Fifth Avenue

New York, New York 10022

 

Re: MF Global – Employment Agreement

Dear Mr. Steenkamp:

This is your EMPLOYMENT AGREEMENT (this “Agreement”) with MF Global Holdings
Ltd., a Delaware corporation (“MF Global”). This Agreement sets forth the terms
of your employment with MF Global and its subsidiaries and affiliates (together,
the “MF Global Group”).

 

1. Terms Schedule

Some of the terms of your employment are in the attached schedule (your
“Schedule”), which is part of this Agreement.

 

2. Term of Your Employment

The term of this Agreement began on the “Commencement Date” set forth in your
Schedule and will end at the close of business on March 31, 2013 (the “Agreement
Term”). All references to “your employment” in this Agreement will refer to your
employment during the Agreement Term.

Commencing April 1, 2013, the Agreement Term will extend for successive two
(2) year periods upon written notice by MF Global to you not later than six
(6) months prior to the expiration of the initial or any successive term of this
Agreement. You may provide written notice of non-extension within one (1) month
after such notice by MF Global (“Non-Extension Notice”) if MF Global does not
offer to extend the Agreement Term on terms and conditions including payment of
your Salary and Bonus, participation in executive compensation plans and
employee benefit programs and severance benefits that are substantially similar
to those in effect immediately prior to the expiration of the Agreement Term
(taking into account any extensions) provided that MF Global will have 30 days
to cure the terms and conditions of its offer to extend the Agreement Term
before such Non-Extension Notice becomes effective. Upon the expiration of the
Agreement Term (taking into account any extensions), you will continue to be an
employee of MF Global “at-will” (unless and until MF Global or you gives written
notice to the other of termination).

The provisions of Sections 5(d), 7, 8, 9, 11, 12 and 13, and the provisions of
the Schedule applicable thereto, shall survive the termination of the Agreement
Term and any concurrent or subsequent termination of your employment thereunder
and shall continue to be in effect thereafter to the extent applicable, provided
that Section 9 shall survive only respecting a change in ownership or control
contemplated thereunder occurring on or prior to such termination

 

Page 1 of 19



--------------------------------------------------------------------------------

irrespective of when payments thereunder may be made; Section 6 and the
provisions of the Schedule applicable thereto, shall survive any termination of
your employment occurring prior to the expiration of the Agreement Term, and
Section 6(g), and the provisions of the Schedule applicable thereto, shall
survive any termination of your employment in connection with the expiration of
the Agreement Term.

 

3. Your Position, Performance and Other Activities

 

  a) Position. You will be employed in the position stated in your Schedule.

 

  b) Authority, Responsibilities, and Reporting. Your authority,
responsibilities and reporting relationships will correspond to your position
and will include any particular authority, responsibilities and reporting
relationships consistent with your position that MF Global’s Board of Directors
(the “Board”) or any officer of the MF Global Group to whom you report may
assign to you from time to time. Any specific reporting relationship provided in
your Schedule replaces the relationship provided in this Section 3(b), and any
specific authority or responsibility provided in your Schedule is in addition to
that provided in this Section 3(b).

 

  c) Performance. During your employment, you will devote substantially all of
your business time and attention to the MF Global Group and will use good faith
efforts to discharge your responsibilities under this Agreement to the best of
your ability.

 

  d) Other Activities. During your employment, you will not render any business,
commercial or professional services to any non-member of the MF Global Group.
However, you may (1) serve, without Board approval, on civic, educational or
charitable boards or committees and, with the prior written approval of the
Board, on other corporate boards or committees (which approval previously was
granted for those boards and committees set forth in the Schedule), (2) manage
personal investments, or (3) deliver lectures, fulfill speaking engagements or
teach at educational institutions, so long as the activities in clauses
(1) through (3) above do not significantly interfere with your performance of
your responsibilities under this Agreement.

 

4. Your Compensation

 

  a) Salary. You will receive an annual base salary (your “Salary”). The
starting amount of your Salary is in your Schedule. MF Global will review your
Salary at least annually and may increase it at any time for any reason.
However, your Salary may not be decreased at any time (including after any
increase) other than as part of an across-the-board salary reduction that
applies in the same manner to all similarly situated executives, and any
increase in your Salary will not reduce or limit any other obligation to you
under this Agreement. Your Salary will be paid in accordance with the MF Global
Group’s normal practices for similarly situated executives.

 

  b) Bonus. You will be eligible to receive an annual bonus (your “Bonus”) for
each fiscal year of MF Global ending during your employment, which may be paid
in a combination of cash and equity-based awards. The amount and form of your
Bonus, including the amount payable upon achievement of target-level
performance, for each fiscal year (if any) will be determined by the Board (or a
committee of the Board) and paid in accordance with your Schedule and in a
manner consistent with similarly situated executives.

 

  c)

Other Executive Compensation Plans. You will be entitled to participate in all
of the MF Global Group’s executive compensation plans, including any management
incentive plans,

 

Page 2 of 19



--------------------------------------------------------------------------------

 

long-term compensation plans, equity compensation plans and deferred
compensation plans, on a basis that is at least as favorable as that provided to
other similarly situated executives of the MF Global Group.

 

5. Your Benefits

 

  a) Employee Benefit Plans. During your employment, you will be entitled to
participate in the MF Global Group’s employee benefit and welfare plans,
including plans providing retirement benefits or medical, dental,
hospitalization, life or disability insurance, on a basis that is at least as
favorable as that provided to other similarly situated executives of the MF
Global Group.

 

  b) Vacation. You will be entitled to paid annual vacation on a basis that is
at least as favorable as that provided to other similarly situated executives of
the MF Global Group.

 

  c) Business Expenses. You will be reimbursed for all business and
entertainment expenses incurred by you in performing your responsibilities under
this Agreement. However, your reimbursement will be subject to the MF Global
Group’s normal practices for similarly situated executives, provided that such
reimbursements pursuant to this Section 5(c) will be paid no later than the end
of the calendar year following the year in which such reimbursable expenses were
incurred.

 

  d) Indemnification. To the fullest extent permitted under the By-Laws of MF
Global as in effect on your execution date of this Agreement set forth below and
with any subsequent changes mandated by applicable law (“By-Laws”), MF Global
will indemnify you against any actual or threatened action, suit or proceeding,
whether civil, criminal, administrative or investigative, against you arising by
reason of your status as a director, officer, employee and/or agent of the MF
Global Group during your employment, and for the period of your employment
during which you are an “Officer” as provided in the By-Laws. You will at all
relevant times be covered under any contract of directors and officers liability
insurance that covers directors of MF Global (other than any coverage that
specifically covers solely independent directors).

 

  e) Additional Benefits. During your employment, you will be provided the
additional benefits stated in your Schedule.

 

6. Termination of Your Employment

 

  a) No Reason Required. You or MF Global may terminate your employment at any
time for any reason, or for no reason, subject to compliance with Section 6(c).

 

  b) Related Definitions.

 

  (1)

“Cause” means any of the following: (A) your continued and willful failure to
perform substantially your responsibilities to the MF Global Group under this
Agreement, after demand for substantial performance has been given by the Board
or any officer of the MF Global Group to whom you report that specifically
identifies how you have not substantially performed your responsibilities;
(B) your willful engagement in illegal conduct or in gross misconduct in
connection with the business of the MF Global Group; (C) your conviction of, or
plea of guilty or nolo contendere to, a felony; (D) your willful and material
breach of the MF Global Group’s written code of conduct and business ethics or
other material written policy, material procedure or material guideline relating
to personal conduct in effect from time to time or Section 7 or 8; (E) your
willful attempt to obstruct or willful failure to cooperate with any
investigation

 

Page 3 of 19



--------------------------------------------------------------------------------

 

authorized by the Board or any governmental or self-regulatory entity; or
(F) your disqualification or bar by any governmental or self-regulatory
authority from serving in the capacity contemplated by this Agreement or your
loss of any governmental or self-regulatory license that is reasonably necessary
for you to perform your responsibilities to the MF Global Group under this
Agreement, if (i) the disqualification, bar or loss continues for more than 60
days and (ii) during that period the MF Global Group uses its good faith efforts
to cause the disqualification or bar to be lifted or the license replaced. While
any disqualification, bar or loss continues during your employment, you will
serve in the capacity contemplated by this Agreement to whatever extent legally
permissible and, if your employment is not permissible, you will be placed on
leave (which will be paid in full to the extent legally permissible).

For purposes of this definition, (i) no act or omission by you will be “willful”
unless it is made by you in bad faith or without a reasonable belief that your
act or omission was in the best interests of the MF Global Group and (ii) any
act or omission by you based on authority given pursuant to a resolution duly
adopted by the Board will be deemed made in good faith and in the best interests
of the MF Global Group.

Any determination of Cause by MF Global shall be made by a resolution approved
by a majority of the members of the Board, provided that no such determination
may be made until you have been given written notice detailing the specific
Cause event and, except for conditions set forth at clauses (C) or (F), an
opportunity on at least fifteen (15) days advance written notice to appear (with
legal counsel) before the Board to discuss the specific circumstances alleged to
constitute a Cause event. In addition, the Board must give you notice and 10
days to cure the first event constituting Cause under Section 6(b)(1)(D) or
(E) (unless the event cannot be cured).

 

  (2) “Good Reason” means a material and adverse change in your position at MF
Global.

If you do not give a Termination Notice (defined below) within 90 days after the
initial existence of an event constituting Good Reason, the event will no longer
constitute Good Reason. In addition, (i) an insubstantial or inadvertent failure
by MF Global that is not in bad faith and is cured promptly on your giving MF
Global notice will not constitute Good Reason and (ii) you must give MF Global
notice and 30 days to cure the event constituting Good Reason.

 

  (3) “Disability” means your absence from your responsibilities with MF Global
on a full-time basis for 130 business days in any consecutive 12 months as a
result of incapacity due to mental or physical illness or injury. If MF Global
determines in good faith that your Disability has occurred, it may give you a
Termination Notice. If within 30 days of the Termination Notice you do not
return to full-time performance of your responsibilities, your employment will
terminate. If you do return to full-time performance in that 30-day period, the
Termination Notice will be cancelled for all purposes of this Agreement. Except
as provided in this Section 6(b)(3), your incapacity due to mental or physical
illness or injury will not affect MF Global’s obligations under this Agreement
(including that such illness or injury will not constitute a basis for Cause).

 

  c) Advance Notice Generally Required.

 

  (1)

To terminate your employment, either you or MF Global must provide a Termination
Notice to the other. A “Termination Notice” is a written notice that states the
specific provision of this Agreement on which termination is based, including,
if applicable,

 

Page 4 of 19



--------------------------------------------------------------------------------

 

the specific clause of the definition of Cause or Good Reason and a reasonably
detailed description of the facts that permit termination under that clause;
provided that the failure to include any fact in a Termination Notice that
contributes to a showing of Cause or Good Reason does not preclude either party
from asserting that fact in enforcing its rights under this Agreement.

 

  (2) You and MF Global agree to provide 60 days’ advance Termination Notice of
any termination, unless your employment is terminated by MF Global for Cause or
by you for Good Reason or because of your Disability or death. Accordingly, the
effective date of early termination of your employment will be 60 days after
Termination Notice is given except that (A) the effective date will be the date
of MF Global’s Termination Notice if your employment is terminated by MF Global
for Cause, although MF Global may provide a later effective date in the
Termination Notice, (B) the effective date will be 30 days after Termination
Notice is given if your employment is terminated because of your Disability,
(C) the effective date will be the time of your death if your employment is
terminated because of your death or (D) in the event MF Global elects to waive
all or a portion of the Termination Notice period, the effective date of
termination of your employment will be the date provided by MF Global.

 

  d) With Good Reason or Without Cause. If MF Global terminates your employment
without Cause or you terminate your employment for Good Reason prior to the
expiration of the Agreement Term:

 

  (1) MF Global will pay the following as of the end of your employment:
(A) your unpaid Salary through the date of termination, (B) your Salary for any
accrued but unused vacation through the date of termination, and (C) any accrued
expense reimbursements and other cash entitlements (including for accrued
expense reimbursement for which supporting documentation is submitted within a
reasonable time after termination of your employment) (together, your “Accrued
Compensation”). In addition, MF Global will pay you any amounts and provide you
any benefits that are required, or to which you are entitled, under any plan,
contract or arrangement of the MF Global Group as of the end of your employment
(together, the “Other Benefits”).

 

  (2) MF Global will pay your Earned Bonus. Your “Earned Bonus” means any earned
but unpaid Bonus for the fiscal year ending upon or immediately before the end
of your employment.

 

  (3) MF Global will pay your Accrued Bonus. Your “Accrued Bonus” means, to the
extent not previously awarded or paid, your Bonus for the fiscal year in which
your termination of employment occurs based on the achievement of actual
performance goals (taking into account, to the extent consistent with any
applicable requirements of Section 162(m) of the Code, the status of such
performance goals at the date of termination and disregarding any subjective
performance goals and any other exercise by the Board or any committee thereof
of negative discretion) multiplied by the number of days of your employment
since the fiscal year ending before such date of termination divided by 365.

 

  (4) MF Global will pay your Severance Pay. Your “Severance Pay” means your
Salary for the fiscal year in which the Termination Notice is given multiplied
by the severance multiplier provided on your Schedule your “Severance
Multiplier”.

 

  (5)

All service-based vesting (and, if applicable, non-performance-based exercise)
conditions relating to share options, restricted shares and other equity-based

 

Page 5 of 19



--------------------------------------------------------------------------------

 

compensation awarded by MF Global to you will be deemed fully satisfied. The
settlement of the awards will continue in accordance with the relevant award
agreement and, if applicable, performance terms will continue in effect and be
measured without regard to your termination. Any securities so issued or awarded
will remain subject to such restrictions on transfer as are required by
applicable securities laws. The benefit provided for by this Section 6(d)(5) is
referred to as “Accelerated Vesting”.

 

  (6) Subject to (i) your timely election of continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
following notice to you from MF Global of your COBRA rights and (ii) your
compliance with the obligations in Sections 7 and 8, for a period of up to 18
months following your termination of employment (provided you remain eligible
for COBRA continuation coverage), MF Global will make available health benefit
coverage substantially equivalent to that available before the date of
termination and will pay you a monthly amount equal to the difference between
the applicable COBRA premium and the amount you would have paid for such
coverage if you were an active employee of the MF Global Group unless and until,
respecting such payment, you become eligible to receive substantially similar or
improved health benefits from a subsequent employer (whether or not you accept
such benefits). Payment will be paid in advance on the first payroll day of each
month, beginning with the month after your date of termination (except that any
payments otherwise due within the first 54 days following the date of
termination will instead be paid on the 55th day). You will notify MF Global of
your eligibility for health benefits from a subsequent employer within 30 days
of such eligibility.

 

  (7) During the number of years equal to your Severance Multiplier, you will be
entitled to life insurance coverage on a basis that is substantially equivalent
to that available as an active employee before the date of termination unless
you become eligible to receive substantially similar or improved life insurance
benefits from another employer (whether or not you accept such benefits). You
will notify MF Global of your eligibility for life insurance benefits from a
subsequent employer within 30 days of such eligibility. Following such period of
continued coverage, you will be entitled to continue such life insurance
coverage at your sole expense in accordance with the terms and conditions of the
applicable policy.

 

  e) For Cause or Without Good Reason. If MF Global terminates your employment
for Cause, or you terminate your employment without Good Reason, MF Global will
pay your Accrued Compensation and your Other Benefits.

 

  f) For Your Disability or Death. If your employment terminates as a result of
your Death or Disability, MF Global will pay your Accrued Compensation, Earned
Bonus and Accrued Bonus and will provide your Other Benefits and Accelerated
Vesting. In addition, MF Global will pay you an amount equal to your annual
Salary then in effect (your “Disability/Death Pay”).

 

  g) On Expiration of this Agreement. If your employment terminates in
connection with the expiration of the Agreement Term as a result of MF Global
not providing notice of extension of the Agreement Term in accordance with
Section 2 or your providing a Non-Extension Notice, you will receive your
Accrued Compensation, your Other Benefits and your Earned Bonus. In addition,
you will receive the other termination benefits set forth in your Schedule.

 

Page 6 of 19



--------------------------------------------------------------------------------

  h) Condition. Within 10 days after the date of your termination of employment
pursuant to Section 6(d), (f) or (g), MF Global will tender to you (or your
estate) an agreement releasing from all liability (other than the payments and
benefits contemplated by this Agreement) each member of the MF Global Group and
any of their respective past or present officers, directors, employees or
agents, and imposing no other covenants upon you than are then effective under
this Agreement or as provided in this Section 6(h), and setting forth your
payments, benefits and other entitlements due under Section 6(d), (f) or (g), as
applicable. MF Global will not be required to make the payments and provide the
benefits and other entitlements (other than the Accrued Compensation and Other
Benefits) due under Section 6(d), (f) or (g), as applicable, unless you (or your
estate) execute and deliver such agreement to MF Global within 55 days following
such date of termination, which you (or your estate) do not revoke. This
agreement will be in the form normally provided by the MF Global Group to
similarly situated executives at the time, which form, for the avoidance of
doubt, will include a mutual non-disparagement covenant satisfactory to MF
Global. If MF Global fails to tender such agreement to you (or your estate)
within 10 days after the date of your termination of employment, the condition
of payment under this Section 6(h) will be deemed satisfied.

 

  i) Timing. All Accrued Compensation will be paid promptly after the end of
your employment. Subject to Section 6(h), any Earned Bonus or Accrued Bonus due
will be paid in accordance with the form and timing provisions contemplated by
Section 4(b) and any Severance Pay or Disability/Death Pay will be paid in one
cash lump sum on the 55th day following the end of your employment. The benefits
provided in this Section 6 will begin at the end of your employment.

 

  j) Section 409A.

 

  (1) It is the parties’ intention that the payments and benefits to which you
could become entitled in connection with your employment under this Agreement be
exempt from or comply with Section 409A (“Section 409A”) of the Internal Revenue
Code of 1986, as amended (the “Code”), and the regulations and other guidance
promulgated thereunder. The provisions of this Section 6(j) shall qualify and
supersede all other provisions of this Agreement as necessary to fulfill the
foregoing intention while to the maximum possible extent preserving the economic
terms otherwise intended hereunder. If you or MF Global believes, at any time,
that any of such payment or benefit is not so exempt or does not so comply, you
or MF Global will promptly advise the other party and will negotiate reasonably
and in good faith to amend the terms of such arrangement such that it is exempt
or complies under 409A (with the most limited possible economic effect on you
and on MF Global) or to mitigate any additional tax or interest (or both) that
may apply under Section 409A if exemption or compliance is not practicable. MF
Global agrees that it will not, without your prior written consent, knowingly
take any action, or knowingly refrain from taking any action, other than as
required by law, that would result in the imposition of tax or interest (or
both) upon you under Section 409A, unless such action or omission is pursuant to
your written request.

 

  (2) To the extent applicable, each and every payment made pursuant to
Section 6 of this Agreement shall be treated as a separate payment and not as
one of a series of payments treated as a single payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(iii).

 

  (3)

If you are a “specified employee” (determined by MF Global in accordance with
Section 409A and Treasury Regulation Section 1.409A-3(i)(2)) as of your
separation from service as defined for purposes of Section 409A (a “Separation
from Service”)

 

Page 7 of 19



--------------------------------------------------------------------------------

 

with MF Global, and if any payment, benefit or entitlement provided for in this
Agreement or otherwise both (i) constitutes a “deferral of compensation” within
the meaning of and subject to Section 409A (“Nonqualified Deferred
Compensation”) and (ii) cannot be paid or provided in a manner otherwise
provided herein without subjecting you to additional tax or interest (or both)
under Section 409A, then any such payment, benefit or entitlement that is
payable during the first six (6) months following the Separation from Service
shall be paid or provided to you in a lump sum cash payment to be made on the
earlier of (x) your death and (y) the first business day of the seventh
(7th) month immediately following your Separation from Service.

 

  (4) Except to the extent any reimbursement, payment or entitlement under this
Agreement does not constitute Nonqualified Deferred Compensation, (i) the amount
of expenses eligible for reimbursement or the provision of any in-kind benefit
(as defined in Section 409A) to you during any calendar year will not affect the
amount of expenses eligible for reimbursement or provided as in-kind benefits to
you in any other calendar year (subject to any lifetime and other annual limits
provided under MF Global’s health plans), (ii) the reimbursements for expenses
for which you are entitled shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred, and (iii) the right to payment or reimbursement or in-kind benefits
may not be liquidated or exchanged for any other benefit.

 

  (5) Any payment or benefit paid or provided under Section 6 hereof or
otherwise paid or provided due to a Separation from Service that is exempt from
Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9)(v) will be
paid or provided to you only to the extent the expenses are not incurred or the
benefits are not provided beyond the last day of your second taxable year
following your taxable year in which the Separation from Service occurs;
provided, however that MF Global reimburses such expenses no later than the last
day of the third taxable year following your taxable year in which your
Separation from Service occurs.

 

  (6) It is the parties’ intention that the definition of Good Reason and the
separation from service procedures specified in Section 6(c) hereby satisfy
conditions set forth in Treasury Regulations Section 1.409A-1(n)(2) for a
termination for Good Reason to be treated as an “involuntary separation” from
service for purposes of Section 409A

 

  (7) Any dispute resolution payment (including related reimbursable expenses,
fees and other costs) that does not constitute a “legal settlement” in
accordance with Treasury Regulations Section 1.409A-1(b)(11) will be paid by MF
Global to you not later than the last day of your taxable year following the
year in which the dispute is resolved.

 

  (8) Any payment, benefit or entitlement provided for in this Agreement that
constitutes Nonqualified Deferred Compensation due upon a termination of
employment shall be paid or provided to you only upon a Separation from Service.

 

7. Proprietary Information.

 

  a)

Definition. “Proprietary Information” means confidential or proprietary
information concerning (1) the MF Global Group’s businesses, strategies,
operations, financial affairs, organizational matters, personnel matters,
budgets, business plans, marketing plans, studies, policies, procedures,
products, ideas, processes, software systems, trade secrets and technical
know-how, (2) any other matter relating to the MF Global Group and (3) any

 

Page 8 of 19



--------------------------------------------------------------------------------

 

matter relating to clients of the MF Global Group or other third parties having
relationships with the MF Global Group. Proprietary Information may include
information furnished to you orally or in writing (whatever the form or storage
medium) or gathered by inspection, in each case before or after the date of this
Agreement. However, Proprietary Information does not include information
(1) that was or becomes generally available to you on a non-confidential basis,
if the source of this information was not reasonably known to you to be bound by
a duty of confidentiality, (2) that was or becomes generally available to the
public, other than as a result of a disclosure by you, directly or indirectly,
that is not authorized by the MF Global Group or (3) that you can establish was
independently developed by you without reference to any Proprietary Information.

 

  b) Use and Disclosure. You will obtain or create Proprietary Information in
the course of your involvement in the MF Global Group’s activities and may
already have Proprietary Information. You agree that the Proprietary Information
is the exclusive property of the MF Global Group, and that, during your
employment; you will use and disclose Proprietary Information only for the MF
Global Group’s benefit and in accordance with any restrictions placed on its use
or disclosure by the MF Global Group. After your employment, you will not use or
disclose any Proprietary Information. In addition, nothing in this Agreement
will operate to weaken or waive any rights the MF Global Group may have under
statutory or common law, or any other agreement, to the protection of trade
secrets, confidential business information and other confidential information.

 

  c) Return of Proprietary Information. When your employment terminates, you
agree to return to MF Global all Proprietary Information, including all notes,
mailing lists, rolodexes and computer files that contain any Proprietary
Information. You agree to do anything reasonably requested by MF Global in
furtherance of perfecting the MF Global Group’s possession of, and title to, any
Proprietary Information that was at any time in your possession.

 

  d) Limitations. Nothing in this Agreement prohibits you from providing
truthful testimony concerning the MF Global Group to governmental, regulatory or
self-regulatory authorities.

 

8. On-going Restrictions on Your Activities.

 

  a) Related Definitions. This Section uses the following defined terms:

“Competitive Enterprise” means any business enterprise that either (1) engages
in any activity anywhere (x) as a futures commission merchant, broker dealer or
similarly situated intermediary or (y) that is an activity in which MF Global
Group is engaged on your date of termination and which represents more than 10%
of MF Global’s pre-tax net income during the four completed fiscal quarters
immediately prior to your date of termination or (2) holds a 5% or greater
equity, voting or profit participation interest in any enterprise that engages
in such an activity.

“Client” means any client or prospective client of the MF Global Group to whom
you provided services or for whom you transacted business.

“Solicit” means any direct or indirect communication of any kind, regardless of
who initiates it, that in any way invites, advises, encourages or requests any
person to take or refrain from taking any action.

 

Page 9 of 19



--------------------------------------------------------------------------------

  b) Your Importance to the MF Global Group and the Effect of this Section 8.
You acknowledge that:

 

  (1) In the course of your involvement in the MF Global Group’s activities, you
will have access to Proprietary Information and the MF Global Group’s client
base and will profit from the goodwill associated with the MF Global Group. On
the other hand, in view of your access to Proprietary Information and your
importance to the MF Global Group, if you compete with the MF Global Group for
some time after your employment, the MF Global Group will likely suffer
significant harm. In return for the benefits you will receive from the MF Global
Group and to induce MF Global to enter into this Agreement, and in light of the
potential harm you could cause the MF Global Group, you agree to the provisions
of this Section 8. MF Global would not have entered into this Agreement if you
did not agree to this Section 8.

 

  (2) This Section 8 limits your ability to earn a livelihood in a Competitive
Enterprise and your relationships with Clients. You acknowledge, however, that
complying with this Section 8 will not result in severe economic hardship for
you or your family.

 

  c) Transition and Other Assistance. During the 60 days after Termination
Notice has been given, you will take all actions the MF Global Group may
reasonably request to maintain for the MF Global Group the business, goodwill
and business relationships with any Clients. In addition, while you are
employed, and continuing after the termination of your employment, upon receipt
of reasonable notice from MF Global (including outside counsel), you will
respond and provide information with regard to matters in which you have
knowledge as a result of your employment with MF Global, and will provide
assistance to MF Global in the defense or prosecution of any claim that may be
made by or against the MF Global Group. Such cooperation shall include, without
limitation, serving as a witness at trial or hearing, being deposed, and
preparation for same or otherwise cooperating with MF Global as determined to be
necessary by MF Global (including outside counsel) at its sole discretion, for
the defense or prosecution of a claim. MF Global shall reimburse you for all
pre-approved, reasonable expenses in connection therewith, including travel
expenses, and shall compensate you at a daily rate equal to your Salary on the
date your employment terminated, divided by 200, with days used for preparation,
travel and other related matters being included for purposes of determining the
compensation due to you. To the extent reasonably practicable, MF Global shall
provide you with notice at least 20 days prior to the date on which any such
travel is required.

 

  d) Non-Competition. Until the end of the period stated in the Schedule, you
will not directly or indirectly:

 

  (1) hold a 5% or greater equity, voting or profit participation interest in a
Competitive Enterprise; or

 

  (2) associate (including as a director, officer, employee, partner, sole
proprietor, consultant, agent or advisor) with a Competitive Enterprise and in
connection with your association engage, or directly or indirectly manage or
supervise personnel engaged, in any activity:

 

  (A) that is substantially related to any activity that you were engaged in,

 

  (B) that is substantially related to any activity for which you had direct or
indirect managerial or supervisory responsibility, or

 

  (C) that calls for the application of specialized knowledge or skills
substantially related to those used by you in your activities;

 

Page 10 of 19



--------------------------------------------------------------------------------

in each case, for the MF Global Group at any time during the year before the end
of your employment (or, if earlier, the year before the date of determination).

 

  e) Non-Solicitation of Clients. Until the end of the period stated in the
Schedule, you will not attempt to Solicit any Client to transact business with a
Competitive Enterprise or to reduce or refrain from doing any business with the
MF Global Group.

 

  f) Non-Solicitation of MF Global Group Employees. Until the end of the period
stated in the Schedule, you will not attempt to Solicit anyone who is then an
employee of the MF Global Group (or who was an employee of the group within the
prior six (6) months) to resign from the MF Global Group or to apply for or
accept employment with any Competitive Enterprise.

 

  g) Notice to New Employers. Before you accept employment with any other person
or entity while any of Section 8(c), (d), (e) or (f) is in effect, you will
provide the prospective employer with written notice of the provisions of this
Section 8. You will deliver a copy of the notice required by the preceding
sentence to MF Global no later than 30 days after commencing employment with
such prospective employer.

 

9. Effect of Excise Tax and Limits on Golden Parachute Payments.

 

  a) Contingent Reduction of Parachute Payments. If there is a change in
ownership or control of MF Global that would cause any payment or distribution
by any member of the MF Global Group or any other person or entity to you or for
your benefit (whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise) (a “Payment”) to be subject to the
excise tax imposed by Section 4999 of the Code (such excise tax, together with
any interest or penalties incurred by you with respect to such excise tax, the
“Excise Tax”), then you will receive the greatest of the following, whichever
gives you the highest net after-tax amount (after taking into account federal,
state, local and social security taxes): (1) the Payments or (2) one dollar less
than the amount of the Payments that would subject you to the Excise Tax (the
“Safe Harbor Amount”). If a reduction in the Payments is necessary so that the
Payments equal the Safe Harbor Amount and none of the Payments is Nonqualified
Deferred Compensation, then the reduction shall occur in the manner you elect in
writing prior to the date of payment. If any Payment constitutes Nonqualified
Deferred Compensation or if you fail to elect an order, then the Payments to be
reduced will be determined in a manner which has the least economic cost to you
and, to the extent the economic cost is equivalent, will be reduced in the
inverse order of when payment would have been made to you, until the reduction
is achieved.

 

  b) Determination of the Payments. All determinations required to be made under
this Section 9, including whether and when the Safe Harbor Amount is required
and the amount of the reduction of the Payments and the assumptions to be
utilized in arriving at such determination, shall be made by a certified public
accounting firm designated by MF Global and reasonably acceptable to you (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
MF Global and you within 15 business days of the receipt of notice from you that
there has been a Payment, or such earlier time as is requested by MF Global. All
fees and expenses of the Accounting Firm shall be borne solely by MF Global. Any
determination by the Accounting Firm shall be binding upon MF Global and
you. You shall cooperate with any reasonable requests by the MF Global Group in
connection with any contests or disputes with the Internal Revenue Service in
connection with the Excise Tax.

 

Page 11 of 19



--------------------------------------------------------------------------------

10. Effect on Other Agreements; Entire Agreement.

This Agreement is the entire agreement between you and MF Global with respect to
the relationship contemplated by this Agreement and supersedes any earlier
agreement, written or oral, with respect to the subject matter of this
Agreement. In entering into this Agreement, no party has relied on or made any
representation, warranty, inducement, promise or understanding that is not in
this Agreement.

 

11. Successors.

 

  a) Payments on Your Death. If you die and any amounts become payable under
this Agreement (including payments under Section 5(c), Section 5(d) and
Section 6), MF Global will pay those amounts to your estate.

 

  b) Assignment by You. You may not assign this Agreement without MF Global’s
consent. Also, except as required by law, your right to receive payments or
benefits under this Agreement may not be subject to execution, attachment, levy
or similar process. Any attempt to effect any of the preceding in violation of
this Section 11(b), whether voluntary or involuntary, will be void.

 

  c) Assumption by any Surviving Company. Before the effectiveness of any
merger, consolidation, statutory share exchange or similar transaction
(including an exchange offer combined with a merger or consolidation) involving
MF Global (a “Reorganization”) or any sale, lease or other disposition
(including by way of a series of transactions or by way of merger,
consolidation, stock sale or similar transaction involving one or more
subsidiaries) of all or substantially all of MF Global’s consolidated assets (a
“Sale”), MF Global will cause (1) the Surviving Company to unconditionally
assume this Agreement in writing and (2) a copy of the assumption to be provided
to you. The “Surviving Company” means (i) in a Reorganization, the entity
resulting from the Reorganization or (ii) in a Sale, the entity that has
acquired all or substantially all of the assets of MF Global. After the
Reorganization or Sale, the Surviving Company will be treated for all purposes
as MF Global under this Agreement provided that, if more than 50% of the voting
securities eligible to elect directors of the Surviving Company is beneficially
owned by a second entity (the “Parent Company”), (x) the determination of
whether a material and adverse change in your position for purposes of
Section 6(b)(2) has occurred in connection with or following a Reorganization or
Sale shall be determined by a reference to the Parent Company and (y) such
material and adverse change and a material diminution shall be deemed to have
occurred under Section 6(b)(2) unless immediately following such Reorganization
or Sale, and thereafter during the Agreement Term, you hold an equivalent
position with the Parent Company. This Section 11(c) shall apply to each
Reorganization and Sale occurring during the Agreement Term.

 

12. Disputes.

 

  a) Employment Matter. This Section 12 applies to any controversy or claim
between you and the MF Global Group arising out of or relating to or concerning
this Agreement, or any aspect of your employment with MF Global or the
termination of that employment (together, an “Employment Matter”).

 

  b)

Mandatory Arbitration. Subject to the provisions of this Section 12, any
Employment Matter will be finally settled by arbitration in the County of New
York administered by the American Arbitration Association under its Commercial
Arbitration Rules then in effect. However, the rules will be modified in the
following

 

Page 12 of 19



--------------------------------------------------------------------------------

 

ways: (1) each arbitrator will agree to treat as confidential evidence and other
information presented to the same extent as the information is required to be
kept confidential under Section 7, (2) a decision must be rendered within 10
business days of the parties’ closing statements or submission of post-hearing
briefs and (3) the arbitration will be conducted before a panel of three
arbitrators, one selected by you within 10 days of the commencement of
arbitration, one selected by MF Global in the same period and the third selected
jointly by these arbitrators (or, if they are unable to agree on an arbitrator
within 30 days of the commencement of arbitration, the third arbitrator will be
appointed by the American Arbitration Association; provided that the arbitrator
shall be a partner or former partner at a nationally recognized law firm other
than a law firm, or individual, who provided services to MF Global or you at any
time during the previous 10 years). Notwithstanding the preceding, to the extent
the rules of any self-regulatory organization applicable to the MF Global Group
require an Employment Matter to be arbitrated by different arbitration rules,
such required arbitration rules will apply.

 

  c) Limitation on Damages. You and the MF Global Group agree that there will be
no punitive damages payable as a result of any Employment Matter and agree not
to request punitive damages.

 

  d) Injunctions and Enforcement of Arbitration Awards. You or the MF Global
Group may bring an action or special proceeding in a state or federal court of
competent jurisdiction sitting in the County of New York to enforce any
arbitration award under Section 12(b). Also, the MF Global Group may bring such
an action or proceeding, in addition to its rights under Section 12(b) and
whether or not an arbitration proceeding has been or is ever initiated, to
temporarily, preliminarily or permanently enforce any part of Sections 7 and 8.
You agree that (1) your violating any part of Sections 7 and 8 would cause
damage to the MF Global Group that cannot be measured or repaired, (2) the MF
Global Group therefore is entitled to an injunction, restraining order or other
equitable relief restraining any actual or threatened violation of those
Sections, (3) no bond will need to be posted for the MF Global Group to receive
such an injunction, order or other relief and (4) no proof will be required that
monetary damages for violations of those Sections would be difficult to
calculate and that remedies at law would be inadequate.

 

  e) Jurisdiction and Choice of Forum. You and the MF Global Group irrevocably
submit to the exclusive jurisdiction of any state or federal court located in
the County of New York over any Employment Matter that is not otherwise
arbitrated or resolved according to Section 12(b). This includes any action or
proceeding to compel arbitration or to enforce an arbitration award. Both you
and the MF Global Group (1) acknowledge that the forum stated in this
Section 12(e) has a reasonable relation to this Agreement and to the
relationship between you and the MF Global Group and that the submission to the
forum will apply even if the forum chooses to apply non-forum law, (2) waive, to
the extent permitted by law, any objection to personal jurisdiction or to the
laying of venue of any action or proceeding covered by this Section 12(e) in the
forum stated in this Section, (3) agree not to commence any such action or
proceeding in any forum other than the forum stated in this Section 12(e) and
(4) agree that, to the extent permitted by law, a final and non-appealable
judgment in any such action or proceeding in any such court will be conclusive
and binding on you and the MF Global Group. However, nothing in this Agreement
precludes you or the MF Global Group from bringing any action or proceeding in
any court for the purpose of enforcing the provisions of Sections 12(b), 12(d)
and this 12(e).

 

  f) Waiver of Jury Trial. To the extent permitted by law, you and the MF Global
Group waive any and all rights to a jury trial with respect to any Employment
Matter.

 

Page 13 of 19



--------------------------------------------------------------------------------

  g) Governing Law. This Agreement will be governed by and construed in
accordance with the law of the State of New York applicable to contracts made
and to be performed entirely within that State.

 

  h) Costs. MF Global will pay all costs of the arbitration except, if
applicable, your petitioner’s filing fee. If the arbitrator or court of
competent jurisdiction determines that you have prevailed on the issues in
dispute in the arbitration or court proceeding, as the case may be, MF Global
will, upon presentment of appropriate documentation, pay or reimburse any
reasonable expenses, including reasonable attorney’s fees, you incur as a result
of any Employment Matter.

 

13. General Provisions.

 

  a) Construction.

 

  (1) References (A) to Sections are to sections of this Agreement unless
otherwise stated; (B) to any contract (including this Agreement) are to the
contract as amended, modified, supplemented or replaced from time to time;
(C) to any statute, rule or regulation are to the statute, rule or regulation as
amended, modified, supplemented or replaced from time to time (and, in the case
of statutes, include any rules and regulations promulgated under the statute)
and to any section of any statute, rule or regulation include any successor to
the section; (D) to any governmental authority include any successor to the
governmental authority; (E) to any plan include any programs, practices and
policies; (F) to any entity include any corporation, limited liability company,
partnership, association, business trust and similar organization and include
any governmental authority; and (G) to any affiliate of any entity are to any
person or other entity directly or indirectly controlling, controlled by or
under common control with the first entity.

 

  (2) The various headings in this Agreement are for convenience of reference
only and in no way define, limit or describe the scope or intent of any
provisions or Sections of this Agreement.

 

  (3) Unless the context requires otherwise, (A) words describing the singular
number include the plural and vice versa, (B) words denoting any gender include
all genders and (C) the words “include”, “includes” and “including” will be
deemed to be followed by the words “without limitation.”

 

  (4) It is your and MF Global’s intention that this Agreement not be construed
more strictly with regard to you or MF Global.

 

  b) Withholding. You and the MF Global Group will treat all payments to you
under this Agreement as compensation for services. Accordingly, the MF Global
Group may withhold from any payment any taxes that are required to be withheld
under any law, rule or regulation.

 

  c) Severability. If any provision of this Agreement is found by any court of
competent jurisdiction (or legally empowered agency) to be illegal, invalid or
unenforceable for any reason, then (1) the provision will be amended
automatically to the minimum extent necessary to cure the illegality or
invalidity and permit enforcement and (2) the remainder of this Agreement will
not be affected. In particular, if any provision of Section 8 is so found to
violate law or be unenforceable because it applies for longer than a maximum
permitted period or to greater than a maximum permitted area, it will be
automatically amended to apply for the maximum permitted period and maximum
permitted area.

 

Page 14 of 19



--------------------------------------------------------------------------------

  d) No Set-off or Mitigation. Your and MF Global’s respective obligations under
this Agreement will not be affected by any set-off, counterclaim, recoupment or
other right you or any member of the MF Global Group may have against each other
or anyone else. You do not need to seek other employment or take any other
action to mitigate any amounts owed to you under this Agreement, and those
amounts will not be reduced if you do obtain other employment (except as this
Agreement specifically states).

 

  e) Notices. All notices, requests, demands and other communications under this
Agreement must be in writing and will be deemed given (1) on the business day
sent, when delivered by hand or facsimile transmission (with confirmation)
during normal business hours (with a notice contemporaneously given by another
method specified in this Section 13(e)), (2) on the business day after the
business day sent, if delivered by a nationally recognized overnight courier or
(3) on the third business day after the business day sent if delivered by
registered or certified mail, return receipt requested, in each case to the
following address or number (or to such other addresses or numbers as may be
specified by notice that conforms to this Section 13(e)):

If to you, to your last address (or to the last facsimile number) shown on the
payroll records of MF Global.

If to MF Global or to any other member of the MF Global Group, to:

MF Global Holdings Ltd.

717 Fifth Avenue, 11th Floor

New York, New York 10022

Attention: General Counsel

Facsimile: 212-589-6215

 

  f) Consideration. This Agreement is in consideration of the mutual covenants
contained in it. You and MF Global acknowledge the receipt and sufficiency of
the consideration to this Agreement and intend this Agreement to be legally
binding.

 

  g) Amendments and Waivers. Any provision of this Agreement may be amended or
waived but only if the amendment or waiver is in writing and signed, in the case
of an amendment, by you and MF Global or, in the case of a waiver, by the party
that would have benefited from the provision waived. Except as this Agreement
otherwise provides, no failure or delay by you or the MF Global Group to
exercise any right or remedy under this Agreement will operate as a waiver, and
no partial exercise of any right or remedy will preclude any further exercise.

 

  h) Representations. You represent and warrant to MF Global that: (1) you have
the legal right to enter into this Agreement and to perform all of the
obligations on your part to be performed hereunder in accordance with its terms,
(2) you are not a party to any contract, agreement or understanding, written or
oral, which could prevent you from entering into this Agreement or performing
all of your duties and obligations hereunder, and (3) you are not a party to any
agreement containing any non-competition, non-solicitation, confidentiality or
other restrictions on your activities. You further represent and warrant to MF
Global that, to the best of your knowledge, information and belief, you are not
aware of any action taken by you (or any failure to act) that could form the
basis for a breach of fiduciary duty or related claim against you by any current
or former employer.

 

Page 15 of 19



--------------------------------------------------------------------------------

  i) Recoupment.

 

  (1) In the event of a restatement of MF Global’s consolidated financial
statements, MF Global shall have the right to take appropriate action to recoup
from you any portion of any Bonus and other equity or non-equity compensation
received by you the grant of which was tied to the achievement of one or more
specific performance targets, with respect to the period for which such
financial statements are or will be restated (“Recoupment Amount”), regardless
of whether you engaged in any misconduct or were at fault or responsible in any
way for causing the restatement, if, as a result of such restatement, you
otherwise would not have received such Bonus or other compensation (or portion
thereof). In the event MF Global is entitled to, and seeks, recoupment under
this Section 13(i), you shall promptly reimburse the Recoupment Amount to which
MF Global is entitled to recoup hereunder. In the event you fail to make prompt
reimbursement of any such Recoupment Amount to which MF Global is entitled to
recoup and as to which MF Global seeks recoupment hereunder, you acknowledge and
agree that MF Global shall have the right to (i) deduct such Recoupment Amount
from the compensation or other payments due to you from MF Global or (ii) to
take any other appropriate action to recoup such Recoupment Amount. For purposes
of this Section 13(i), the Recoupment Amount shall be calculated on an after-tax
basis unless such restatement results from your misconduct within the meaning of
Section 304 of the Sarbanes-Oxley Act of 2002.

 

  (2) You acknowledge that MF Global does not waive its right to seek recoupment
of any Recoupment Amount as described under this Section 13(i) for failure to
demand repayment or reduce the payments made to you. Any such waiver must be
done in a writing that is signed by both MF Global and you.

 

  (3) The rights contained in this Section 13(i) shall be in addition to, and
shall not limit, any other rights or remedies that MF Global may have under law
or in equity, including, without limitation, any rights MF Global may have under
any other MF Global recoupment policy or other agreement or arrangement with
you.

 

  j) Third Party Beneficiaries. Subject to Section 11, this Agreement will be
binding on, inure to the benefit of and be enforceable by the parties and their
respective heirs, personal representatives, successors and assigns. This
Agreement does not confer any rights, remedies, obligations or liabilities to
any entity or person other than you and MF Global and your and MF Global’s
permitted successors and assigns.

 

Page 16 of 19



--------------------------------------------------------------------------------

  k) Counterparts. This Agreement may be executed in counterparts, each of which
will constitute an original and all of which, when taken together, will
constitute one agreement.

 

Very truly yours, MF GLOBAL HOLDINGS LTD.

/s/ Thomas F. Connolly

By:   Thomas F. Connolly Title:   Global Head of Human Resources Accepted and
agreed:

/s/ Henri Steenkamp

Henri Steenkamp Execution Date: June 15, 2011

 

Page 17 of 19



--------------------------------------------------------------------------------

Terms Schedule to

Employment Agreement of

Henri Steenkamp

 

Name    Henri Steenkamp Commencement Date    April 1, 2011 Position    You will
serve as Chief Financial Officer of MF Global. Your employment will be based in
New York, New York. You acknowledge that your duties will require substantial
travel to other offices. Reporting, Authority and Responsibilities    You will
report directly to the Chief Executive Officer of MF Global. Starting Salary   
$500,000 per year. Bonus    Your discretionary incentive award (“Bonus”) target
is in the range of $700,000 to $1 million. Your Bonus is discretionary and will
be determined based on the achievement of individual and performance goals under
the terms of the applicable bonus plan or programs established by the Board (or
a committee of the Board). Additional Benefits    Reimbursement of expenses for
financial, tax and estate planning in an amount not to exceed $50,000 per
calendar year. You will also participate in the Firm’s supplemental medical
benefits plan. Long Term Incentive Plan    You will be eligible for a
discretionary award under the Company’s Long Term Incentive Plan in the range of
$400,000 to $600,000. Severance Period    Your Severance Multiplier will be 1x
Base Salary. Additional Entitlements on Termination of Employment in Connection
with Expiration of the Agreement Term   

If, in connection with a termination of employment contemplated by Section 6(g),
MF Global provided notice of extension of the Agreement Term in accordance with
Section 2 and you provided timely notice of non-extension in accordance with
that Section, you will be entitled to (1) your Bonus for the fiscal year ending
on the expiration of the Agreement Term in accordance with the form and timing
provisions contemplated by Section 4(b), except that all service-based vesting
conditions of any equity-based award constituting part of such Bonus will be
deemed fully satisfied, (2) the service-based vesting conditions of one-third of
any equity-based award constituting part of your Bonus for the first prior
fiscal year will be deemed fully satisfied and (3) the service-based vesting
conditions of two-thirds of any equity-based award constituting part of your
Bonus for the second prior fiscal year will be deemed fully satisfied, or in the
case of clauses (2) and (3) such greater portion of the award as may be set
forth in the terms of award or otherwise by the Board (or a committee of the
Board).

 

If, in connection with a termination of employment contemplated by Section 6(g),
MF Global did not provide notice of extension of the Agreement Term in
accordance with Section 2, then you will be entitled to (1) your Bonus for the
fiscal year ending on the expiration of the Agreement Term in accordance with
the form and timing provisions contemplated by Section 4(b), except that all
service-based vesting conditions of any equity-based award constituting part of
such Bonus will be deemed fully satisfied and (2) the service-based vesting
conditions of any equity-based award constituting part of your Bonus for the
first prior fiscal year and second prior fiscal year will be deemed fully
satisfied.

 

The settlement of the awards will continue in accordance with the relevant award
agreement and, if applicable, performance terms will continue in effect and be
measured without regard to your termination.

 

i



--------------------------------------------------------------------------------

Non-Competition Period    6 months after termination of employment with the MF
Global Group. Non-Solicitation Period for Clients    6 months after termination
of employment with the MF Global Group. Non-Solicitation Period for Employees   
6 months after termination of employment with the MF Global Group.

 

ii